SEC 1746 (2-98) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number: 3235-0145 Expires: October 31, 2002 Estimated average burden hours per response14.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Cognigen Networks, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 19 (CUSIP Number) Darrell H. Hughes, 7001 Seaview Avenue N.W., Suite 210, Seattle, Washington 98117 (206) 297-6151 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 10, 2001 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because ofss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. Seess.240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 19 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Darrell Hall Hughes 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 818,944 8. Shared Voting Power -0- 9. Sole Dispositive Power 818,944 10. Shared Dispositive Power -0- 11. Aggregate Amount Beneficially Owned by Each Reporting Person 818,944 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) 13. Percent of Class Represented by Amount in Row (11) 7.6% 14. Type of Reporting Person (See Instructions) IN Item 1. Security and Issuer This statement relates to the common stock of Cognigen Networks, Inc. (the "Issuer"). The address of the principal executive offices of the Issuer is 7001 Seaview Avenue, Suite 210, Seattle, Washington 98117. Item 2 . Identity and Background (a) Darrell Hall Hughes is the "Reporting Person"; (b) Reporting Person's address is 7001 Seaview Avenue N.W., Suite 210, Seattle, Washington 98117; (c) Reporting Person's principal occupation is President of Cognigen Networks, Inc. and his address is listed in Item 2(b) above; (d) Reporting Person has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors); (e) Reporting Person has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws; and (f) Reporting Person is a citizen of the United States of America. Item 3. Source and Amount of Funds or Other Consideration On August 25, 1999, the Reporting Person was granted an option to purchase 1,600,000 shares of Common Stock of the Issuer, exercisable immediately at $0.46 per share and expiring on August 24, 2004. On September 10, 2001, Reporting Person surrendered this option. The Issuer and Inter-American Telecommunications Holding Corporation ("ITHC") entered into a Stock Purchase and Asset Acquisition Agreement dated August 19, 1999, in which the Issuer and ITHC agreed that the Issuer would acquire all of the assets owned by ITHC in order to maximize the Issuer's business development for the benefit of the Issuer and its shareholders. On August 20, 1999, the Issuer completed the first of two closings of the acquisition of all of the assets of ITHC in exchange for 29,242,953 shares of the Issuer's Common Stock.
